RENDERED: JULY 8, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals
                                  NO. 2020-CA-1576-MR

TIMOTHY ROBINSON                                                        APPELLANT


                     APPEAL FROM LINCOLN CIRCUIT COURT
v.                     HONORABLE JERRY J. COX, JUDGE
                          ACTION NO. 13-CR-00063-001


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: DIXON, JONES, AND K. THOMPSON, JUDGES.

JONES, JUDGE: The appellant, Timothy Robinson, appeals the Lincoln Circuit

Court’s November 18, 2020 order denying his RCr1 11.42 motion to vacate his

sentence. Robinson alleges that his trial counsel was ineffective in failing to

inform him of the full range of penalties he faced if he elected to proceed to trial

instead of accepting the Commonwealth’s plea offer. Having reviewed the record

and being otherwise sufficiently advised, we affirm.

1
    Kentucky Rules of Criminal Procedure.
                                      I. BACKGROUND

                In October of 2013, Robinson was indicted and charged with one

count each of first-degree sodomy (victim less than twelve years old),2 incest

(victim less than twelve years old),3 and use of a minor in a sexual performance

(victim less than twelve years old).4 The indictment alleged that these offenses had

taken place between January 1, 2009, and July 30, 2012, and had been committed

against Robinson’s minor son, Z.R. At the time the indictment was issued,

Robinson was already serving a twenty-year sentence resulting from a 2012

conviction. Assistant Public Advocate Stacy Coontz was appointed to represent

Robinson.

                The Commonwealth offered to resolve all charges against Robinson in

exchange for Robinson’s serving a twenty-one-year sentence, which would run

concurrently with the sentence Robinson was already serving for the 2012

conviction. A note taken by Attorney Coontz, which is contained in the record,

indicates that Robinson stated that he would consider the offer, but he did not want

to have to give testimony against his brother, who had been indicted on charges

related to those against Robinson. From the record, it appears that Attorney



2
    Kentucky Revised Statutes (KRS) 510.070(1)(b), a Class A felony.
3
    KRS 530.020(2)(c), a Class A felony.
4
    KRS 531.310(2)(b), a Class B felony.

                                              -2-
Coontz proposed a counteroffer to the Commonwealth whereby Robinson would

plead guilty to all charges in return for the Commonwealth’s agreement to

recommend that Robinson serve a twenty-year sentence, to run concurrently with

the sentence Robinson was already serving.

               On April 4, 2014, Robinson filed a motion to enter a guilty plea,

accepting the Commonwealth’s amended offer of a sentence of twenty years to run

concurrently with his present sentence. However, before the trial court accepted

Robinson’s guilty plea, he changed his mind and withdrew the motion. During a

pretrial hearing, the trial court confirmed on the record that Robinson had

consulted with his attorney and was knowingly rejecting all the Commonwealth’s

plea offers.

               The case proceeded to trial on April 14, 2014. On the morning of

trial, the trial court again confirmed there were no outstanding plea offers, and the

prior offers were communicated to and knowingly rejected by Robinson.

Robinson’s trial lasted three days, during which Z.R. gave detailed testimony about

the acts Robinson had committed against him. Robinson was found guilty on all

charges. The jury recommended sentences of life imprisonment for sodomy, fifty

years’ imprisonment for incest, and twenty years’ imprisonment for use of a minor

in a sexual performance. The trial court entered final judgment and sentence on

July 11, 2014, sentencing Robinson in accordance with the jury’s recommendation.


                                          -3-
Upon direct appeal to the Kentucky Supreme Court, Robinson’s conviction and

sentence were affirmed. Robinson v. Commonwealth, No. 2014-SC-000467-MR,

2015 WL 4979794 (Ky. Aug. 20, 2015).

             Robinson filed his RCr 11.42 motion in August 2016 raising four

claims, including the instant claim that Attorney Coontz failed to properly advise

him of the full range of penalties in connection with the Commonwealth’s plea

agreement. On December 12, 2016, the trial court denied Robinson’s motion

without holding an evidentiary hearing. Robinson appealed the trial court’s denial

to our Court. While we affirmed the trial court’s denial of relief as to three of

Robinson’s claims, we vacated the denial of Robinson’s claim that Attorney

Coontz was ineffective in connection with the Commonwealth’s plea offer.

Robinson v. Commonwealth, No. 2017-CA-000883-MR, 2019 WL 1422565, at *1

(Ky. App. Mar. 29, 2019). To this end, we noted that Robinson alleged that

Attorney Coontz never told him that he could face life in prison if convicted at

trial, and nothing in the record “indicate[d] whether trial counsel informed

Robinson of the maximum sentences he faced if he elected to proceed to trial.” Id.

at *3. As such, we remanded the advice of counsel claim with instructions for the

trial court to conduct an evidentiary hearing with respect to the advice Attorney

Coontz gave Robinson in connection with the Commonwealth’s plea agreement.

Id. at *5.


                                          -4-
             On remand, in accordance with our instructions, the trial court

conducted an evidentiary hearing on November 13, 2020. Robinson and Attorney

Coontz both testified at the evidentiary hearing. Attorney Coontz testified that:

(1) she advised Robinson that the sentencing range was 20 to 50 years to life

imprisonment; (2) she told him that, if he did not accept this offer, he could die in

prison; (3) she told Robinson it was a terrible idea not to take the plea; and (4) after

the verdict was rendered, Robinson turned to her and admitted he should have

taken the plea. In contrast, Robinson testified that Attorney Coontz never

told him what penalty he faced, and when discussing the plea offers, they only

discussed trial strategy. He further testified that the first time he discovered he

was facing a life sentence was when the jury’s verdict was read at trial.

             Following the hearing, the trial court entered an order denying

Robinson’s motion to vacate. The denial was based on the trial court’s finding that

Attorney Coontz did in fact advise Robinson that he could be sentenced to life in

prison if he was convicted at trial and urged him to accept the plea agreement.

                    Robinson’s assertion is that his counsel failed to
             advise him on whether he should accept the
             Commonwealth’s offer of a guilty plea. However,
             relying on the notes provided by counsel and the
             arguments brought by the respective parties, the Court
             does not find Robinson’s allegations credible. The
             record shows that, had Robinson accepted the offer, he
             would have received a sentence running concurrent with
             a sentence he was already serving. The only difference
             would have been his parole eligibility. Considering the

                                          -5-
             charges brought against Robinson, counsel’s experience
             as an attorney, and the fact that Robinson had already
             planned to accept the offer until he spoke with people
             that were not his counsel, the Court finds counsel’s claim
             that she told Robinson he could spend life in prison,
             while trying to dissuade him to change his decision to
             accept the plea, more credible. Because counsel testified
             under oath that she informed Robinson that he could
             spend life in prison if he went to trial, the Court cannot
             find that counsel “made errors so serious that counsel
             was not functioning as the ‘counsel’ guaranteed the
             defendant by the Sixth Amendment.”

(Record (R.) at 410) (quoting Strickland v. Washington, 466 U.S. 668, 687, 104 S.

Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984)).

             This appeal followed.

                                     II. ANALYSIS

             In our prior Opinion, we set out the law with respect to ineffective

assistance of counsel claims predicated on the failure to properly advise a

defendant during plea negotiations. Therein, we explained:

                    The United States Supreme Court has held that a
             defendant has the Sixth Amendment right to effective
             assistance of counsel in considering whether to accept a
             plea bargain. Lafler v. Cooper, 566 U.S. 156, 168, 132 S.
             Ct. 1376, 1387, 182 L. Ed. 2d 398 (2012). Trial counsel
             is obligated to “advise the client of ‘the advantages and
             disadvantages of a plea agreement.’” Padilla v.
             Kentucky, 559 U.S. 356, 370, 130 S. Ct. 1473, 1484, 176
             L. Ed. 2d 284 (2010) (quoting Libretti v. United States,
             516 U.S. 29, 50-51, 116 S. Ct. 356, 133 L. Ed. 2d 271
             (1995)). A reasonably competent attorney would be
             well-aware that Robinson could be sentenced to life
             imprisonment if convicted on the charges against him, as

                                         -6-
               the sentencing range for Class A felonies is clearly stated
               in KRS 532.060. If Robinson’s allegations that trial
               counsel did not advise him that he could be sentenced to
               life in prison are true, then trial counsel’s performance
               was ineffective. If the right to effective assistance of
               counsel during plea negotiations is denied, “prejudice can
               be shown if loss of the plea opportunity led to a trial
               resulting in . . . the imposition of a more severe
               sentence.” Lafler, 566 U.S. at 168, 132 S. Ct. at 1387.

Robinson, 2019 WL 1422565, at *3. We then observed that the record did not

conclusively establish whether or not Attorney Coontz advised Robinson of the

possible sentencing ranges were he to reject the plea and proceed to trial requiring

an evidentiary hearing. Id.

               Both Attorney Coontz and Robinson testified at the evidentiary

hearing. They gave markedly different accounts of what was discussed prior to

Robinson’s decision to reject the plea agreement. Most notably, Attorney Coontz

testified that she explicitly informed Robinson that if he rejected the plea

agreement and was found guilty at trial, he might very well be sentenced to spend

the rest of his life in jail. In contrast, Robinson testified that he did not realize he

was facing the possibility of a life sentence until after the jury returned its verdict

against him. Ultimately, the trial court concluded that Attorney Coontz’s

testimony was more credible and, based on her testimony, found that Attorney

Coontz “informed Robinson that he could spend life in prison if he went to trial[.]”

(R. at 410.)


                                           -7-
              Robinson argues that the lack of any mention of the range of penalties

in Attorney Coontz’s contemporaneous notes undermines her testimony. However,

this fact does not compel a rejection of her testimony, and the trial court detailed

the reasons it found Attorney Coontz to be the more credible witness. It is not our

place to reweigh the evidence. “[T]he standard of review in RCr 11.42

proceedings, when the trial court conducts an evidentiary hearing, requires that the

reviewing court must defer to the determinations of fact and witness credibility

made by the trial judge.” Commonwealth v. Robertson, 431 S.W.3d 430, 435 (Ky.

App. 2013).

              Based on Attorney Coontz’s testimony, the trial court found that

Robinson was appropriately advised on the sentencing range should he be

convicted at trial. Accordingly, the trial court concluded that Attorney Coontz was

not ineffective. Attorney Coontz’s testimony supports the trial court’s findings,

and its conclusions of law are in line with our prior Opinion and established

precedent. As such, we can discern no reversible error.

                                  III. CONCLUSION

              For the reasons set forth above, we affirm the Lincoln Circuit Court.



              ALL CONCUR.




                                          -8-
BRIEFS FOR APPELLANT:             BRIEF FOR APPELLEE:

Timothy Wayne Robinson, pro se    Daniel Cameron
Burgin, Kentucky                  Attorney General of Kentucky

                                  Christina L. Romano
                                  Assistant Attorney General
                                  Frankfort, Kentucky




                                 -9-